        Case 1:21-cr-00153-RBW Document 24-2 Filed 08/04/21 Page 1 of 3


         REV. STEPHANIE C. HOLMES, ED. D,
          CERTIFIED AUTISM SPECIALIST
               4514 Chamblee Dunwoody Rd #423 Dunwoody, GA 30338 · 404-536-8527
                      Dr.Stephanie@HolmesASR.com · www.HolmesASR.com



Conducted therapeutic individual and family therapy sessions in the state of GA. Spiritual and
Christian counsel, coaching, and consulting for individuals, marriages and family impacted by the
autism spectrum nationally and internationally through online platform. Worked closely with parents
and teachers to implement consistent behavior therapy techniques at home and school. Worked in
private practice, school setting, therapeutic group home, residential setting, and church counseling
centers. Speak for regional, national, and international counseling events. Author blogs and articles
for secular and Christian organizations on autism/Asperger’s. Draws on experience as mother of
daughter on the autism spectrum and educational advocacy in the public school system. Advocate for
ADA and Civil Rights for those with special needs, disability, and autism in the workplace,
organizations, church, and school settings


CAREER EXPERIENCE
       2016 – PRESENT
       FOUNDER OF AUTISM SPECTRUM RESOURCES FOR MARRIAGE & FAMILY, LLC
       ASRM&F, LLC, exists to counsel, counsel, consult to help families and persons on the autism
       spectrum to move from surviving to thriving. In additional to counseling, assessing teens and
       adults on the autism spectrum, training and consulting with churches and schools for best
       inclusive practices for the autism community.

       2020 –PRESENT
       CO-FOUNDER OF THE INTERNATIONAL ASSOCIATION OF NEURODIVERSE
       CHRISTIAN MARRIAGE, LLC
       IANDCM, LLC exists to educate and train clergy, coaches, chaplains, & counselors concerning
       assessing and serving adults on the Autism Spectrum and understanding impact of Autism on
       daily life and in marriage and family.

       2010-PRESENT
       AUTISM ADVOCATE: ADA & CIVIL RIGHTS & EDUCATIONAL RIGHTS FOR
       STUDENTS ON THE AUTISM SPECTRUM
       Pro-bono and paid services to advocate for the rights of those on the spectrum to receive their
       rights and reasonable accommodations based on disability.

       2008- PRESENT
       CALVARY ASSEMBLY OF GOD/CHAPELHILL CHURCH
       Contracted Counselor

       2014-2018
       DUNWOODY METHODIST COUNSELOR CENTER
       Contracted Counselor
    Case 1:21-cr-00153-RBW Document 24-2 Filed 08/04/21 Page 2 of 3


   2004 to 2008
   UNITED FAITH CHRISTIAN ACADEMY
   Guidance Counselor/ Contracted Counselor/ SGA Leader/ Psychology Teacher

   2001 TO 2005
   EL ROI MINISTRIES
   Contracted counselor to young women in a residential setting impacted by trauma.

   2001 to 2002
   CHRIST OUR SHEPHERD MINISTRIES
   Counseling Intern

   1998 TO 1999
   HICKORY GROVE BAPTIST CHURCH COUNSELING CENTER
   Counselor Intern

   1998
   CONCORD FIRST ASSEMBLY
   School Counseling Intern




EDUCATION
   MAY 2020
   ED. D ORGANIZATIONAL LEADERSHIP, ABILENE CHRISTIAN UNIVERSITY
   GRADUATING WITH DISSERTATION WITH DISTINCTION, “CREATING AN INCLUSIVE CLIMATE FOR
   STUDENTS ON THE AUTISM SPECTRUM” WITH A 4.0 GPA. INDUCTED INTO ALPHA CHI HONOR
   SOCIETY.

   JANUARY 2020
   MEDIATION CERTIFICATION, ABILENE CHRISTIAN UNIVERSITY

   DECEMBER 2019
   MASTER’S CERTIFICATE IN CONFLICT RESOLUTION & COMMUNICATION, ABILENE CHRISTIAN
   UNIVERSITY

   2009
   GLOBAL UNIVERSITY, NC SCHOOL OF MINISTRY, GA SCHOOL OF MINISTRY
   SEMINARY AND THEOLOGY CLASSES WORKING TOWARD MINISTERIAL CREDENTIALING

   MAY 2000
   MA COUNSELING, LIBERTY UNIVERSITY
   3.8 GPA

   AUGUST 1994
   BS PSYCHOLOGY, CAMPBELL UNIVERSITY
   SUMMA CUM LAUDE GRADUATE AND CHANCELLOR’S SCHOLARSHIP FOR EXCELLENCE

                                             2
      Case 1:21-cr-00153-RBW Document 24-2 Filed 08/04/21 Page 3 of 3




CERTIFICATIONS AND LICENSURE AND ORDINATION
         •   1997- Present, American Association of Christian Counselors Member in Good
             Standing
         •   2000-2009, Licensed Professional Counselor in Good Standing- NC, LPCNC4011
         •   2010- Present, Certified Autism Specialist, IBCCES
         •   2009- Present GA Board of Examiners for Christian Counselors and Therapists, Board
             Certified Christian Counselor
         •   2009-Present, American Association of Christian Counselors, International Board of
             Christian Counselors/Professional Counselor/ Professional Pastoral Counselor
         •   2008-Present, International Assemblies of God- Ordained Minister



PUBLICATIONS
  •   Dissertation Study “Creating an Inclusive Environment for Students on the Autism
      Spectrum” https://digitalcommons.acu.edu/school_ed_leadership/5/
  •   Peer Reviewed Co-Author for Educational Leadership “Educational Leaders Can Lead the
      Way for Increasing Academic Achievement for Students on the Autism Spectrum.
      https://scholarworks.sfasu.edu/slr/vol15/iss1/20/
  •   Exceptional Needs Today Magazine contributing author
  •   Autism/Asperger’s Digest: Interviews and Co-written articles with Dr. Tony Attwood on
      Asperger Teens
  •   Autism Parent Magazine: Articles on Co-morbid issues of Asperger’s
  •   American Association of Christian Counselors blog on Autism/Asperger’s
  •   Confession of a Christian Counselor: How infertility and autism grew my faith




SPEAKING EXPERIENCE
  •   American Association of Christian Counselors: Autism and Family
  •   Georgia Assemblies of God Church Leader’s Conference on Autism Inclusion
  •   Georgia Assemblies of God Children’s Workshops- Children with Autism
  •   Autism Avenue SouthEast Regional Conference on Autism: Autism and Marriage
  •   Georgia State University Positive Behavior Supports Conference: Autism and Teens
  •   Emory/Monarch Conference: Autism and Girls
  •   SOAR Wonderfully Made Disability Conference
  •   Converge Autism Summit
  •   Podcast Host for Converge Autism Radio
  •   N. Georgia Autism Conference
  •   Podcast Guest as Autism Specialist multiple podcasts
  •   Podcast co-host NeuroDiverse Christian Couples
  •   Special Consult for Churches and Religious Organizations for Autism/Special Needs Inclusion



                                               3
